Title: To Alexander Hamilton from James McHenry, 25 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 25th May 1799
          
          I enclose you several returns from the officers of different recruiting parties viz, a return of the recruits of Captain Saml Eddens at Richmond to the 18th May. One of those under the command of Lt. Leybourne at Fort Green—one of those under Lt Deveaux
          I have the honor to be with great respect, your most Obt Hb St
          
            James McHenry
          
          Genl A Hamilton 
        